[exhibit102firstamendment001.jpg]
EXECUTION COPY FIRST AMENDMENT AND LIMITED WAIVER TO INTERCOMPANY SETTLEMENT
AGREEMENT This First Amendment and Limited Waiver (the “First Amendment”), dated
as of December 2, 2015, to the Intercompany Settlement Agreement, dated as of
July 20, 2015 (the “Intercompany Settlement Agreement”), is entered into by and
among GT Advanced Technologies Limited (“GT Hong Kong”), a Hong Kong limited
liability company, GTAT Corporation (“GTAT Corp.”), a Delaware corporation, and
GT Advanced Equipment Holding LLC (“GT SPE”), a Delaware limited liability
company. GT Hong Kong, GTAT Corp., and GT SPE are referred to herein each as a
“Party” and, collectively, as the “Parties.” RECITALS WHEREAS, on October 6,
2014 (the “Petition Date”), GTAT Corp., GT Hong Kong, GT SPE, GT Advanced
Technologies, Inc. (“GT Parent”), GT Equipment Holdings, Inc., Lindbergh
Acquisition Corp., GT Sapphire Systems Holding LLC, GT Advanced Cz LLC, and GT
Sapphire Systems Group LLC (collectively, “GTAT” or the “Debtors”) filed chapter
11 cases (the “Chapter 11 Cases”) in the United States Bankruptcy Court for the
District of New Hampshire (the “Bankruptcy Court”); WHEREAS, GTAT Corp. and GT
SPE collectively own more than 2,100 advanced sapphire furnaces (“ASF
Furnaces”), and GT Hong Kong owns approximately 240 ASF Furnaces; WHEREAS, GT
Hong Kong and GTAT Corp. are parties to: (a) that certain License Agreement,
effective as of April 1, 2011 (as amended, the “ASF License Agreement”); (b)
that certain Agreement for Sharing Development Costs, effective as of April 11,
2011 (as amended, the “Cost Sharing Agreement”); (c) that certain License
Agreement, effective as of July 5, 2010 (as amended, the “Poly/DSS License
Agreement”); (d) that certain Management and Administrative Services Agreement,
effective as of July 5, 2010 (as amended, the “2010 Services Agreement”); and
(e) that certain Management and Administrative Services Agreement, effective as
of April 3, 2011 (as amended, the “2011 Services Agreement” and, together with
the ASF License Agreement, the Cost Sharing Agreement, the Poly/DSS License
Agreement, and the 2010 Services Agreement, the “Prepetition Intercompany
Agreements”); WHEREAS, under the ASF License Agreement, GTAT Corp. granted GT
Hong Kong, among other things, the exclusive right and license (without
reservation of right to GTAT Corp.) to make, have made, assemble, have
assembled, use, sell, and/or import ASF Furnaces outside the United States;
WHEREAS, under the Cost Sharing Agreement, GTAT Corp. and GT Hong Kong agreed,
among other things, to share the costs of the development of improvements to the
original technology platform licensed under the ASF License Agreement (such
improvements, the “Improvements”), and GTAT Corp. and GT Hong Kong each received
the exclusive right and licenses (without reservation of right of the other
party) to make, use, sell and/or import, copy, display, create derivative works,
or otherwise exploit the Improvements within each party’s respective territory;
EXHIBIT 10.2



--------------------------------------------------------------------------------



 
[exhibit102firstamendment002.jpg]
2 WHEREAS, on July 20, 2015, and with the approval of the Bankruptcy Court
[Docket No. 2101], GTAT Corp., GT SPE, and GT Hong Kong entered into the
Intercompany Settlement Agreement, which resolves, among other things: (a) cure
payments due upon assumption of the Prepetition Intercompany Agreements; (b)
administrative and other claims owed by GT Hong Kong to GTAT Corp.; (c) ongoing
performance of the parties under the Prepetition Intercompany Agreements; (d)
intercompany sales of ASF Furnaces by GTAT Corp. and GT SPE to GT Hong Kong; and
(e) allocation and payment of professional fees incurred in the Chapter 11
Cases; WHEREAS, the Intercompany Settlement Agreement and the ancillary
documents related thereto contemplate, among other things, (a) the intercompany
sale of ASF Furnace from GTAT Corp. or GT SPE to GT Hong Kong at a fixed price
(the “Mesa ASF Price”), so as to allow GT Hong Kong to sell such ASF Furnaces to
customers in Asia and (b) certain contingent payments by GT Hong Kong to GTAT
Corp. upon the sale of ASF Furnaces by GT Hong Kong; WHEREAS, under the
Intercompany Settlement Agreement, GT Hong Kong receives a net economic benefit
of approximately 5% if it sells an ASF Furnaces currently owned by GTAT Corp. or
GT SPE; WHEREAS, on November 26, 2015, GTAT (other than GT Hong Kong), Apple
Inc. and Platypus Development LLC, entered into a settlement agreement (the
“Mesa Settlement Agreement”) related to the ASF Furnaces currently located in
the Mesa facility; and WHEREAS, in light of the Mesa Settlement Agreement,
certain modifications to the Intercompany Settlement Agreement have become
necessary. NOW, THEREFORE, in consideration of the mutual promises hereinafter
set forth, the Parties agree as follows: 1. EFFECTIVENESS 1.1 Effectiveness. The
effectiveness of this First Amendment and the obligations of the Parties are
conditioned upon entry of an order approving the Parties’ entry into this First
Amendment and the Bankruptcy Court entering an order approving the Mesa
Settlement Agreement. 2. LIMITED WAIVER 2.1 Notwithstanding anything to the
contrary in the Intercompany Settlement Agreement or the exhibits and ancillary
documents related thereto, GTAT Corp. and GT SPE may sell their ASF Furnaces
currently located in the Mesa Facility (such furnaces, the “Mesa ASF Furnaces”)
in or before the Sale Auction (as defined in the Mesa Settlement Agreement) or
promptly thereafter (but in no event later than December 31, 2015 or, if the
Debtors sell 400 or more ASF Furnaces, January 31, 2016) directly to customers
located outside the United States without first selling such ASF Furnaces to GT
Hong Kong (each such sale, a “Direct Sale”).



--------------------------------------------------------------------------------



 
[exhibit102firstamendment003.jpg]
3 2.2 GT Hong Kong waives its exclusive license under the ASF License Agreement
and the Cost Sharing Agreement as it relates to any Direct Sale. For the
avoidance of doubt, subsection 4.1(b) of the Intercompany Settlement Agreement
shall not apply to any Direct Sale and section 2.3 of this First Amendment shall
instead apply to each Direct Sale. 2.3 In consideration of the foregoing limited
waiver and for other good and valuable consideration, GTAT Corp. agrees to pay
GT Hong Kong an amount equal to 5% of the sale price for any Direct Sale. GT
Hong Kong assumes no warranty obligations or costs in connection with any Direct
Sale. 3. NEW APPLE PAYMENT AMOUNT 3.1 Subsection 4.1(a) of the Intercompany
Settlement Agreement shall be deleted and replaced with the following: if such
ASF Furnace is owned by GT Hong Kong as of the date hereof, an amount equal to
40% of the sale price of such ASF Furnace; provided, however, that the amount
payable by GT Hong Kong to GTAT Corp. shall not be less than the amount (the
“New Apple Payment Amount”) to be paid to Apple under Paragraph 3 and 4 of that
certain Terms of Resolution of Apple Claims and Mesa Lease Issues, dated as of
on November 26, 2015, between the Debtors (other than GT Hong Kong) and Apple;
or 3.2 Section 7.1 of the Intercompany Settlement Agreement shall be deleted and
replaced with the following: New Apple Payment Amount. GTAT Corp. will pay the
New Apple Payment Amount for each ASF Furnace sold by GT Hong Kong. GT Hong Kong
shall have no liability to GTAT Corp. for any portion of the New Apple Payment
Amount. 4. MISCELLANEOUS 4.1 Intercompany Settlement Agreement. Except has
expressly provided in this First Amendment, all terms of the Intercompany
Settlement Agreement and the related exhibits and ancillary documents remain in
full force and effect. 4.2 Modifications. No term or provision of this First
Amendment may be amended or waived except in writing signed by the Parties that
are to be affected by such amendment or waiver. 4.3 Entire Agreement. This First
Amendment constitutes the entire agreement of the Parties with respect to the
subject matter contained herein, and supersedes all prior and



--------------------------------------------------------------------------------



 
[exhibit102firstamendment004.jpg]
4 contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. 4.4 Governing Law; Submission to Jurisdiction.
This First Amendment and all of the rights of the Parties arising out of or
related to the transactions that are the subject hereof shall be governed by and
construed in accordance with the laws of the State of New Hampshire, USA. All
actions and proceedings arising out of or relating to this First Amendment shall
be heard and determined in the Bankruptcy Court, or if the Bankruptcy Court no
longer has jurisdiction or abstains, then in the state courts of New Hampshire
sitting in Manchester or, to the extent subject matter jurisdiction exists
therefor, the United States District Court for the District of New Hampshire,
and the Parties irrevocably submit to the exclusive jurisdiction of such courts
in respect of any such actions or proceedings. <Signature Pages to Follow>



--------------------------------------------------------------------------------



 
[exhibit102firstamendment005.jpg]
IN WITNESS WHEREOF, each of the Parties has duly executed this First Amendment
as of the date first written above. GT Advanced Technologies Limited, a Hong
Kong limited liability company By: __________________________________ Printed
Name: Hoil Kim Title: Director GTAT Corporation, a Delaware corporation By:
__________________________________ Printed Name: Hoil Kim Title: Vice President,
Chief Administrative Officer, General Counsel and Secretary GT Advanced
Equipment Holding LLC, a Delaware limited liability company By:
__________________________________ Printed Name: Michele Rayos Title: Treasurer



--------------------------------------------------------------------------------



 
[exhibit102firstamendment006.jpg]




--------------------------------------------------------------------------------



 